DETAILED ACTION

	This Office action is in response to applicant’s election filed on 23 April 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election without traverse of group I, claims 1-15, in the reply filed on 23 April 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections

3.	Claim 7 is objected to because of the following informality:

Appropriate correction is required.

Claim Rejections - 35 USC § 112


4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In claim 1, line 5, the term “one of the plurality of third regions” does not particularly point out that each of the plurality of second regions is located between the first region and one of the two adjacent third regions (see Figs. 4-10 and MPEP section 2173.03).
Claim 1 recites the limitation "the second region" in lines 7-8;
Claim 1 recites the limitation "the third region" in line 8;
Claim 1 recites the limitation "the at least one second region" in line 9 and in lines 9-10; and
Claim 1 recites the limitation "the at least one third region" in line 10.
There is insufficient antecedent basis for these limitations in claim 1.


6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



7.	Claims 4, 6 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 4, line 2, the term “when the at least one first patterned layer includes a plurality of first patterned layers” opens the claim to embodiments with just one first patterned layer as well as to embodiments with more than one first patterned layer, which fails to further limit claim 1; and
In claim 6, line 2, the term “when the at least one third patterned layer includes a plurality of third patterned layers” opens the claim to embodiments with just one third patterned layer as well as to embodiments with more than one third patterned layer, which fails to further limit claim 1.
Applicant may cancel claims 4, 6, amend claims 4, 6 to place them in proper dependent form, rewrite claims 4, 6 in independent form, or present a sufficient showing that claims 4, 6 comply with the statutory requirements.


Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach methods for patterning semiconductor fins.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws